   Case 1:19-cv-02578-TFH Document 18-16 Filed 11/13/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


ELECTRONIC FRONTIER
FOUNDATION,

                Plaintiff,

          v.                        Civil Action No. 19-2578 (TFH)

UNITED STATES DEPARTMENT
OF HOMELAND SECURITY,

                Defendant.




                               ICE

                             Exhibit 9
        Case 1:19-cv-02578-TFH Document 18-16 Filed 11/13/20 Page 2 of 2

                                                                  Office of Information Governance and Privacy

                                                                  U.S. Department of Homeland Security
                                                                  500 12th St., SW
                                                                  Washington, D.C. 20536




                                     May 5, 2020

Madeline Mulkern
Electronic Frontier Foundation
815 Eddy Street
San Francisco, CA 94109

RE:    Electronic Frontier Foundation v. DHS; 19-cv-02578
       ICE FOIA Case Number 2019-ICLI-00060

Dear Ms. Mulkern:

This letter is the third response to your Freedom of Information Act (FOIA) request to U.S.
Immigration and Customs Enforcement (ICE), dated November 5, 2018. You have requested
any and all records created or received by HSI or CBP between January 3, 2012 (the date of the
Supreme Court’s opinion in Jones) and the date of this request, concerning:

• Policies and/or procedures regarding the use of GPS tracking devices on vehicles crossing the
border.
• Training manuals and/or training materials on the use of GPS tracking devices on vehicles
crossing the border.

ICE has considered your request under the FOIA, 5 U.S.C. § 552.

A search of the ICE Office of Principal Legal Advisor (OPLA) located records that were
potentially responsive to your request. For this production ICE reviewed 577 pages of potentially
responsive records. After careful review, ICE has determined that all 577 pages are not
responsive to your request.

If you have any questions about this letter, please contact Assistant United States Attorney Derek
Hammond at Derek.Hammond@usdoj.gov.

                                                    Sincerely,


                                                    Fernando Pineiro Jr
                                                    (A) FOIA Officer




                                                                                               www ice.gov
